Name: Commission Regulation (EEC) No 476/82 of 26 February 1982 specifying the extent to which applications lodged during the month of February 1982 for import licences in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/60 Official Journal of the European Communities 27. 2. 82 COMMISSION REGULATION (EEC) No 476/82 of 26 February 1982 specifying the extent to which applications lodged during the month of February 1982 for import licences in respect of young male bovine animals for fattening may be accepted (bb) by other applicants shall be reduced by 97-636 % : (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 88-024 % ; (bb) by other applicants shall be reduced by 98-073 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 1 3 (4) (a) thereof, Whereas Commission Regulation (EEC) No 251 /82 (2) fixed the quantity of young male bovine animals which may be imported on special terms during the first quarter of 1982 ; whereas, having regard to the applications for import licences lodged by each of the categories of applicants referred to in that Regulation, such licences should be issued as provided below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, 2. The quantities requested in Greece : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 95-356 % ; (bb) by other applicants shall be reduced by 87-235 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries : (aa) by agricultural producers or their organiza ­ tions shall be reduced by 81-839 % ; (bb) by other applicants shall be reduced by 85-500 % . HAS ADOPTED THIS REGULATION : 3 . The quantities requested in the other MemberArticle 1 States : Import licences for young male bovine animals for fattening in respect of which applications were lodged between 1 and 10 February 1982 shall be issued as follows : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia shall be reduced by 96-744 % ; (b) for animals of up to 300 kilograms per capita live weight coming from other non-member countries shall be reduced by 86-585 % .1 . The quantities requested in Italy : (a) for animals of 220 to 300 kilograms per capita live weight coming from Yugoslavia : (aa) by agricultural products or their organiza ­ tions shall be reduced by 95-413 % ; Article 2 (') OJ No L 148, 28 . 6 . 1968 , p . 24. (2) OJ No L 26, 3 . 2. 1982, p. 8 . This Regulation shall enter into force on 1 March 1982. 27. 2. 82 Official Journal of the European Communities No L 56/61 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1982. For the Commission Poul DALSAGER Member of the Commission